Exhibit 10.1



 



THIRD AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

 

This Third Amendment (this “Amendment”), dated February 21, 2018, to be
effective March 1, 2018, amends that certain Executive Employment Agreement
dated March 1, 2013, as amended on April 30, 2013 and January 20, 2015 (the
“Agreement”), by and between HMS Holdings Corp. (the “Company”) and William C.
Lucia (the “Executive”).

 

1.            TERMS.

 

Capitalized terms used in this Amendment and not defined below shall have the
meanings given to such terms in the Agreement. References to sections are
references to sections of the Agreement and not of this Amendment.

 

2.            EFFECT OF AMENDMENT.

 

This Amendment amends the Agreement solely to the extent expressly provided
below as of the commencement of the Agreement Term (as such term is amended
herein). In all other respects, the Agreement continues in full force and effect
and is ratified in all respects. Any references in the Agreement to the
“Agreement” will be deemed to mean the Agreement as amended by this Amendment.

 

3.            AMENDMENT TO SECTION 2 (TERM OF AGREEMENT).

 

Section 2 of the Agreement is hereby amended to replace “March 1, 2015” with
“March 1, 2018” and “February 28, 2018” with “February 28, 2021” in all
instances.

 

 

 

[Signature Page Follows]

 

 

 

 

 

 



 



 

IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by an
officer pursuant to the authority of its Board, and the Executive has executed
this Amendment, as of the day and year first written above.

 

 

    HMS HOLDINGS CORP.           By:  /s/ Jeffrey S. Sherman     Name:   Jeffrey
S. Sherman     Title: Executive Vice President, Chief
Financial Officer and Treasurer                 EXECUTIVE           /s/ William
C. Lucia     William C. Lucia      





 

  



 

 

 

 

 

 

 

 

2

 



